Case 5:19-cv-00126-RWS-CMC Document 17 Filed 02/26/21 Page 1 of 2 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  CLIFTON O. SOLOMON,                             §
                                                  §
                                                  §     CIVIL ACTION NO. 5:19-CV-00126-RWS
                 Plaintiff,                       §
                                                  §
  v.                                              §
                                                  §
  BOWIE COUNTY JAIL MEDICAL                       §
  DEPARTMENT, ET AL.,                             §
                                                  §
                 Defendants.                      §

                                              ORDER

        The Plaintiff Clifton Solomon, a former inmate of the Bowie County Jail proceeding pro se,

 filed this civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged violations of his

 constitutional rights. The Court referred the case to the United States Magistrate Judge.

        Plaintiff sought leave to proceed in forma pauperis, which was granted. When a copy of the

 order granting in forma pauperis status was sent to Solomon at his last known address, it was

 returned as undeliverable. Solomon never apprised the Court of his current mailing address, and the

 Magistrate Judge issued a Report recommending the lawsuit be dismissed without prejudice for

 failure to prosecute. Docket No. 15. A copy of the Magistrate Judge’s Report was sent to Plaintiff

 at his last known address, but no objections have been filed.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:19-cv-00126-RWS-CMC Document 17 Filed 02/26/21 Page 2 of 2 PageID #: 43




 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the record in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

 is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

 109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard
      .
 of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

         ORDERED that the Report of the Magistrate Judge (Docket No. 15) is ADOPTED as the

 opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute. It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

        SIGNED this 26th day of February, 2021.



                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 2 of 2
